Citation Nr: 0813259	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  98-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service connected filariasis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to October 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detriot, 
Michigan, that continued the veteran's evaluation for his 
service connected filariasis at a noncompensable evaluation.  
The veteran currently resides in the jurisdiction of the St. 
Petersburg, Florida RO.

The veteran continues to disagree with the level of 
disability assigned.  This case was remanded for further 
development in June 2004, December 2005, and November 2006.  
All requested development having been completed, this claim 
now returns before the Board.

In October 2006, this case was advanced on the Board's docket 
due to good cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's service connected filariasis is manifested by 
pain and tenderness of the scrotal area, and mild thickening 
of the scrotal skin.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent, for 
the veteran's service connected filariasis, have not been 
met.  38 C.F.R. § 4.88(b), Diagnostic Code 6305 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, he or she must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

Finally, the United States Court of Appeals for Veterans 
Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

That said, in September 2002, June 2004, January 2005, and 
December 2006, the agency of original jurisdiction (AOJ) sent 
letters to the veteran providing notice of the disability 
rating and effective date regulations, in accord with 
Dingess/Hartman and Vazquez-Flores.  No prejudice has been 
alleged with the timing deficiency, and none is apparent from 
the record.  The Board points out that, as this claim was 
filed prior to the enactment of the revised codes concerning 
the duty to assist, it is impossible for the veteran to have 
been given notice of these changes in the law prior to an 
initial decision on the claim by the RO.  The veteran was 
informed of the change in law, subsequent to its enactment, 
numerous times during the course of this appeal.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing multiple VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied.

Historically, it is noted that the veteran was granted 
service connection for this disability at a 50 percent 
evaluation by a December 1944 rating decision.  This decision 
was based on service medical records which showed that the 
veteran was diagnosed with filariasis in service.  A July 
1947 rating decision decreased the veteran's evaluation for 
this service connected condition to a noncompensable 
evaluation, based on a May 1949 report of VA examination 
which showed minimal residuals of filariasis.  A September 
1979 rating decision increased the veteran's evaluation for 
his service connected filariasis to a 10 percent evaluation, 
based on a then current VA examination which showed some 
tenderness of the testes, and thickened scrotal skin, both 
considered to be slight changes that were residuals of the 
veteran's previous active filariasis.  This rating evaluation 
was confirmed by several subsequent rating decisions.  In 
June 1997, the veteran again applied for an increased rating 
for his service connected filariasis, and this appeal ensued.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2007).  
 
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

The Board notes that the veteran is currently in receipt of a 
10 percent evaluation for his service connected residuals of 
filariasis.  This evaluation was based on Diagnostic Code 
6305, as it was prior to August 30, 1996.  Under the previous 
formulation of this code, the veteran was awarded a 10 
percent evaluation for symptomatology found to be analogous 
to a mild genital deformity.  As the law was changed prior to 
the veteran's claim for increase in this case, the Board can 
only consider the new formulation of Diagnostic Code 6305 in 
determining the veteran's claim.

Effective August 30, 1996, Diagnostic Code 6305 provides that 
lymphatic filariasis will be assigned a 100 percent 
evaluation when the disease is active and would thereafter be 
rated based on the presence of residuals such as epididymitis 
or lymphangitis under the appropriate system.  In this case, 
the disease is not currently active so it is to be rated 
under the symptomatic residuals.

The veteran's symptomatology of scrotal pain and tenderness 
and thickening of the scrotal sac is most analogous to a 
rating as for chronic epididymo-orchitis, under Diagnostic 
Code 7525, 38 C.F.R. § 4.115b (2007), which provides that 
this disability be rated as a urinary tract infection under 
38 C.F.R. § 4.115a.

A urinary tract infection manifested by poor renal function 
is to be rated as renal dysfunction. Otherwise, 38 C.F.R. § 
4.115a provides for the assignment of a 30 percent evaluation 
when the evidence demonstrates a recurrent, symptomatic 
urinary tract infection requiring drainage/frequent 
hospitalization (i.e., greater than two times per year), 
and/or requiring continuous intensive management. Assignment 
of a 10 percent evaluation is warranted for a urinary tract 
infection that requires long- term drug therapy, 1 - 2 
hospitalizations per year, and/or requiring intermittent 
intensive management.

Therefore, in order to warrant an increased evaluation, the 
veteran would have to be found to have active filariasis, or 
some other symptomatology warranting an evaluation in excess 
of 10 percent, such as a recurrent symptoms requiring 
drainage or frequent hospitalization, or requiring continuous 
intensive management.   However, reviewing the evidence of 
record, the Board does not find that the criteria for a 
higher evaluation are met.  Specifically, the Board finds 
that the veteran's filariasis is currently inactive, and the 
veteran's only residuals from his service connected 
filariasis are some pain, minor testicle swelling, and 
thickening of the skin of the scrotal sac; these residuals do 
not require hospitalization or continuous intensive 
management.

Reviewing the evidence of record, A July 1999 report of VA 
outpatient treatment noted the veteran had complaints of 
urgency, was found to have no mass in his testes, and was 
diagnosed with detrussor instability.

A December 2000 report of VA examination noted the veteran's 
reported history of filariasis of the scrotum, and that he 
reported pain and boils in that area.  He reported frequent 
swelling and pain of the scrotum, and well as intermittent 
swelling of the right lower extremity.  There were no chronic 
venous stasis changes.  There was minimal thickness of the 
scrotal skin and vague minimal tenderness in both testicles.  
There was no obvious hydrocele.  There were no hernias or 
ulcers, and there was no lymphadenopathy.  Ultrasound noted 
thickening of the scrotal skin and a small cystic area at the 
lower pole of the left testicle.

A May 2001 report of urology consultation indicated that an 
ultrasound was obtained secondary to bilateral testicular 
pain.  The veteran was found to have both testicles mildly 
heterogeneous.  This was noted to be a symmetric finding, and 
likely of no clinical significance.  The left testicle was 
somewhat fuller than the right.  There was no evidence of 
epididymal abnormality.  There was no cyst or mass.  There 
was a small left hydrocele present.

A VA examination report of June 2001 noted the veteran's 
diagnosis of filariasis of the scrotum in service, and his 
report of frequent swelling and pain of the scrotum since 
that time, as well as swelling of the right lower extremity 
off and on.  It was noted that there was no history 
suggestive of any lymphangitis in both lower extremities.  It 
was noted that the veteran underwent bilateral hernia surgery 
as a child, and again in 1963 on the right side.  He reported 
chronic infertility, and benign enlargement of the prostate 
starting in early 1980, and requiring three surgeries.  He 
reported frequency of urination and a decline in erectile 
function.  The report of the veteran's prior ultrasound was 
noted.

Upon examination, minimal thickness of the scrotal skin was 
noted, with vague tenderness in both testicles.  There was no 
obvious hydrocele.  There were no hernias, ulcers, or 
inguinal lymphadenopathy.  Examination revealed minimal 
prostate enlargement.  Minimal pitting edema of both legs was 
present.  There was no evidence of any lymphangitis or 
lymphedema.  There were a few varicose veins present in both 
lower extremities below the knees.  There were no chronic 
venous stasis changes present.  The veteran was diagnosed 
with a history of filariasis of the scrotum while he was in 
the service, with minimal residual scrotal skin thickness.  
No gross findings of elephantiasis of the scrotum or lower 
extremities was found.

A December 2001 opinion from a VA physician notes that 
filariasis causes acute inflammation resulting in 
lymphangitis, funiculitis, epididymitis, and orchitis.  Also, 
chronic lymphatic obstruction resulting in lymphadema, 
chronic hydrocele, and elephantiasis.  He indicated that a 
large hydrocele and scrotal mass may sometimes cause 
considerable sexual difficulty.  The physician noted that the 
veteran's prior examination of June 2001 revealed minimal 
thickness of scrotal skin without any obvious hydrocele.  The 
examiner indicated that the veteran's infertility was 
therefore not likely caused by filariasis, which was denied 
by a June 2004 Board decision.

A VA examination in January 2006 noted that the veteran 
complained of pain and tenderness in the scrotal area, as 
well as intermittent swelling.   Enlarged legs and tenderness 
of the epididymitis were noted on examination.  The physical 
examination was negative for significant residuals regarding 
filariasis, including scars.  The examiner noted that the 
veteran's filariasis was inactive.

The veteran received a VA examination for his arteries and 
veins in December 2006.  The examiner at that time noted that 
the veteran reported that his legs became swollen 
intermittently, and would have a heavy and stiff feeling, 
about four times a year, which caused difficulty with 
walking.  The veteran also complained of pain in the scrotum 
located on the right side at the scrotal abdominal junction.

Upon examination, the veteran was noted to have enlarged 
legs.  The color and temperatures were normal.  He had 
excoriated skin lesions in various stages of healing, 
patterned in a liner fashion over the lower anterior 
extremities, due to scratching, as well as thin skin and 
sparse hair.  He was noted to have +3 pitting edema over the 
anterior tibia of each lower extremity.  There were visible 
venous varicosities at each ankle, and palpable venous 
varicosities from ankle to knee.  The veteran was diagnosed 
with bilateral lower extremity edema, grade II, secondary to 
bilateral superficial venous insufficiency with left leg deep 
venous insufficiency.  The examiner indicated that the 
veteran's complaints of leg enlargement were less likely than 
not caused by, or a result of, his prior diagnosis of 
filariasis.  In support of her opinion, the examiner 
indicated that the evidence and examination clearly showed 
that the veteran had venous insufficiency.  The examiner 
indicated that venous insufficiency is not known to be 
related to filariasis.  Filariasis causes leg edema and 
swelling due to pathology of the lymphatic drainage system, 
sparing the venous circulation.

An ultrasound conducted in January 2007 noted findings 
suggestive of left deep and superficial lower extremity 
venous system insufficiency.  There was also a right 
superficial lower extremity venous insufficiency.

Thus, the preponderance of the evidence of record shows that 
the veteran's only current residuals of his service connected 
filariasis are some pain and tenderness of the scrotal area, 
and mild thickening of the scrotal skin.  As the evidence of 
record does not show that the veteran has active filariasis, 
the 100 percent rating under the revised Diagnostic Code 6305 
is not applicable.  While the notes following the revised 
Diagnostic Code 6305 indicate that the veteran could be rated 
under epididymitis or lymphadenopathy, as the veteran has not 
been found to have either of these disabilities, a rating 
would not be warranted for epididymitis or lymphadenopathy.  
As to a rating under epididymo-orchitis by analogy, the Board 
finds that there is no evidence that the veteran's residuals 
of filariasis requires drug therapy or any level of 
hospitalization, therefore, the criteria for a higher 
evaluation under this code would also not be warranted.

While the veteran has argued that he has swelling of the legs 
due to his service connected filariasis, the December 2006 
report of VA examination clearly indicated that the veteran's 
lower extremity swelling was due to venous insufficiency, and 
was therefore unrelated to his filariasis because 
symptomatology due to that disability affects the lymphatic 
drainage system, not the venous system.

The veteran has also previously argued that his heart 
disease, sterility, and a eye disability are related to his 
service connected filariasis; however, previous rating 
decisions and Board decisions have found these conditions to 
be unrelated to the veteran's filariasis residuals.  Further, 
while the veteran has evidence of voiding dysfunction, there 
is no evidence of record linking this disability to his 
service connected filariasis residuals.

Thus, the Board finds that the preponderance of the evidence 
of record is against a finding that the veteran's 
symptomatology due to his service connected filariasis meets 
the criteria for a higher evaluation under the applicable 
Diagnostic Codes.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

ORDER

Entitlement to an increased evaluation for the veteran's 
service connected filariasis, currently evaluated as 10 
percent disabling, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


